Citation Nr: 0200186	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-11 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle sprain.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to a rating higher than 10 percent for a 
cervical spine disability.

5.  Entitlement to a rating higher than 10 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve.  He 
had an initial period of active duty for training from 
November 1979 to March 1980, and he had later periods of 
active duty for training and inactive duty training.

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 RO rating decision which, in part, 
granted service connection and a 10 percent rating for 
cervical spine strain, and granted service connection and a 
10 percent rating for lumbar spine strain; the veteran 
appeals for higher ratings for these conditions.  The veteran 
also appeals the RO's April 1999 decision which denied 
service connection for residuals of left ankle strain, 
residuals of head trauma, and a skin condition.

In June 1999, the appellant presented testimony at an RO 
hearing.  At that time, he withdrew appeals for service 
connection for chest pain, a cracked tooth, loss of eyesight, 
and laceration of the left foot.  Therefore, these issues are 
not an appeal.  38 C.F.R. § 20.204 (2001).

In June 2001, the appellant presented testimony at a Board 
videoconference hearing.  At the hearing, he submitted 
additional medical records and waived initial RO 
consideration of such evidence.  38 C.F.R. § 20.1304 (2001).

The present Board decision addresses all appellate issues 
except the claim for service connection for a skin condition; 
such issue is the subject of the remand at the end of the 
decision.


FINDINGS OF FACT

1.  The appellant had a left ankle sprain during a period of 
Reserve training, but the condition was acute and transitory 
and resolved without any residual disability.

2.  A reported head injury during Reserve training was acute 
and transitory and resolved without any residual disability.

3.  Since the effective date of service connection (November 
9, 1993), the appellant's service-connected lumbar spine 
disability has been manifested by moderate limitation of 
motion of the lumbar spine and moderate lumbosacral strain.

4.  Since the effective date of service connection (November 
9, 1993), the appellant's service-connected cervical spine 
disability, including arthritis, has been manifested by 
moderate limitation of motion of the cervical spine.


CONCLUSIONS OF LAW

1.  A claimed chronic left ankle disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Claimed chronic residuals of head trauma were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  A service-connected lumbar spine diability has been 
continuously 20 percent disabling since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

4.  A service-connected cervical spine disability has been 
continuously 20 percent disabling since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290, 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant served in the United States Army Reserve from 
September 1979 to September 1998, during which he had various 
periods of active duty for training and inactive duty 
training.  Records obtained from his Reserve unit show that 
he had a normal clinical evaluation on enlistment examination 
in September 1979, save the presence of refractive error.  He 
had an initial period of active duty for training from 
November 1979 to March 1980.  The claims folder does not 
contain any medical records for this period of service.

On a report of medical history for quadrennial Reserve 
examination in March 1984, the appellant complained, in 
pertinent part, of his back hurting him since basic training.  
He also indicated that his neck hurt on the side and that he 
had foot trouble.  However, the accompanying examination 
showed a normal clinical evaluation, save the presence of 
periodontal disease and refractive error.

A July 1988 clinical record shows that the appellant was seen 
at a military medical facility with a one-hour history of 
complaints of pain at the top of his head due to trauma from 
a vehicle.  He stated that he had lost some blood, and he 
complained of dizziness after the incident.  He related that 
during the accident he was struck in the head by a metal 
bolt.  Physical examination revealed a superficial 
laceration.  No sutures were required, and he was returned to 
duty.

On quadrennial Reserve examination in September 1988, the 
appellant had a normal clinical evaluation, save the presence 
of a thoracotomy scar and a capped tooth.

On August 21, 1989, the appellant was seen at a Ft. Stewart 
medical facility with complaints of low back pain, a stiff 
neck, and chest pain.  It was noted that he had a stab wound 
to the left anterior chest four years prior which was well 
healed.  He complained of occasional shortness of breath.  
The appellant also noted that he had mistepped in the night 
prior and jarred his upper back and neck.  He also complained 
of itching between his toes.  Physical examination revealed 
mild tenderness to percussion of the lumbar spine.  Chin to 
chest was noted to be okay.  He was given Ibuprofen and foot 
powder.  A statement of medical examination and duty status, 
DA Form 2173, completed later that day, indicated that the 
appellant's injury was incurred in the line of duty.  It was 
also noted that the appellant had been on active duty for 
training with the Army Reserve from August 12, 1989, to 
August 26, 1989, complained of neck and back pain related to 
heavy lifting earlier in the day, and must have strained his 
back and neck while performing laundry duties.

A July 20, 1993 clinical record indicates that the appellant 
was seen at a military camp clinic with complaints of a cut 
on the bottom of his left foot, as well as sore white areas 
between the toes of both feet.  He also complained of a rash 
in the groin area.  Physical examination showed a one-inch 
long left foot cut, not deep, but possibly due to 
callused/hard skin on the ball of the left foot.  The 
appellant also had white areas between all toes of both feet, 
as well as dry chaffing skin in the groin area.  The cut on 
the foot was cleaned and dressed.  The appellant was advised 
to change his socks every day, was placed on a soft-shoe 
profile for three days, and told not to wear boxer shorts for 
underwear.

An August 1993 quadrennial Reserve examination indicated that 
the appellant had a normal clinical evaluation, save some 
scars and onychomycosis of the left toenail.

A November 1993 DA Form 2173 indicates that the appellant had 
slipped off a truck twisting his ankle when he hit the 
ground.  It was also noted that he had been on inactive duty 
training with the Army Reserve on November 6, 1993, and that 
the injury was incurred in the line of duty.  He received 
treatment for a left ankle sprain in the emergency room of 
St. Mary's Hospital on November 7, 1993.

The appellant filed his original claim for VA compensation 
benefits on November 9, 1993.

In January 1994, he submitted a statement in support of 
claim, that was apparently completed by his treating doctor.  
The statement indicates that the appellant was seen earlier 
that month for neck and ankle strain.  It was noted that he 
had a prior injury with recent aggravation.  Examination at 
that time revealed muscle strain of the neck with mild muscle 
spasm.  The left ankle showed no swelling, but there was pain 
with range of motion study.  The diagnoses were cervical 
muscle strain and ankle strain.  The appellant was prescribed 
medication.

A July 1995 clinical record shows that the appellant was seen 
at a military medical facility with a three-day history of 
rash of the groin area, as well as a one-week history of off 
and on neck pain.  The appellant indicated that the pain 
eased up with use of Tylenol.  It was noted that he had 
twisted his neck while getting off a truck.  On physical 
examination, it was noted that the appellant appeared to be 
in no acute distress.  The neck was supple, and had full 
range of motion.  However, there was spasm noted at the left 
sternocleidomastoid.  There was also a scaly, erythematous, 
papular rash in the groin area.  The diagnoses were neck 
strain and tinea cruris.

Personnel records obtained from the appellant's Reserve unit 
show that he was on active duty for training from May 8, 1996 
to May 24, 1996.  Clinical records from a Ft. Polk medical 
facility show that the appellant was seen on May 16, 1996 
with a one-day history of complaints of chest pain, shortness 
of breath, and a short stabbing pain in the left side.  
Physical examination led to diagnoses of left trapezius 
strain and tinea cruris of the groin area.  On the following 
day, the appellant returned to the medical facility with 
complaints of a pinched nerve in the neck with pain radiating 
into his back for he past two-days.  It was noted that he had 
been on Motrin for one day.  The appellant also indicated 
that he did a lot of heavy lifting.  The examiner indicated 
that the left trapezius strain was not doing any better; but 
there was full active range of motion with no motor or nerve 
symptoms.  The examiner indicated that the appellant 
misunderstood the follow-up precautions, so the same 
treatment plan was continued.  The diagnosis was trapezius 
strain.  

On April 25, 1997, the appellant was treated at a military 
health clinic after falling off a tanker vehicle.  He 
reported he hit the side rail and tried to grab onto a tie 
down strap, cut his left index finger, and landed on his left 
elbow, left hip, and back.  He also reported he hit and hurt 
his upper back and the lower rear of his head.  It was noted 
that he was not unconscious at any time, and he was able to 
sit and stand following the injury.  He was able to walk to 
the health clinic without help.  However, he complained of 
discomfort in his left upper back, left lower back, left 
shoulder, and his left elbow.  He denied any numbness of the 
extremities.  On physical examination, he was noted to be 
alert and oriented.  He did not appear to be in distress.  
His pupils were equal, round, and reactive to light.  
Extraocular movement was noted to be normal.  He was 
prescribed Motrin.

In May 1997, the appellant was seen on two occasions at a VA 
medical facility.  On May 4th, he was with complaints of 
musculoskeletal pain following a recent fall.  He was given 
Ibuprofen, and he was instructed not to climb and not to do 
prolonged standing or walking for the next 5-days.  On May 
7th, he was treated for muscle strains of the cervical and 
lumbar paraspinal muscles.  It was noted that a spinal series 
was negative.  The appellant was told to rest and apply heat 
to the muscles of the neck and back, as well as to not do any 
heavy lifting for the next two weeks.

A May 13, 1997 private doctor's statement notes the appellant 
had lumbar and cervical strain.

A June 1997 DA Form 2173 indicated that injuries to the 
appellant's side, shoulder and lower back were incurred in 
the line of duty.  It was also noted that the appellant had 
been on active duty with the Army Reserve from April 19, 1997 
to May 2, 1997.

The appellant apparently retired from the United States Army 
Reserve in September 1998.

The appellant underwent VA fee-basis examination in January 
1999 conducted by M.S. Matovu, M.D.  The appellant described 
low back and neck pain and other symptoms, for which he took 
medication.  He further said that he had a left ankle problem 
due to sprain, a left foot laceration which has since healed, 
and head trauma which had since resolved.  On physical 
examination, the doctor indicated, in pertinent part, that 
the appellant was well developed.  His posture and gait were 
normal.  His skin was also noted to be normal.  There was no 
lymphadenopathy.  Ears, nose, and  throat were normal.  Lungs 
were clear to auscultation and palpation bilaterally.  
Examination of the extremities revealed no edema or cyanosis.  
There were no varicose veins, or residual of frostbite.  
Examination of the foot showed a fungal infection of the nail 
of the left big toe.  Neurological exam showed no sensory 
deficits.  Motor function was normal.  Deep tendon reflexes 
in the biceps, knees, triceps and ankles were normal.  He 
could form a perfect fist.  He also had normal hand and grip 
strength on both sides.  There was no evidence of abnormal 
weight bearing, and he did not have limitation of function of 
standing or walking.  Examination of the cervical spine 
showed painful motion on flexion of the neck.  Active flexion 
was achieved to 50 degrees and pain started at 30.  Extension 
was to 40 degrees and pain started at 20.  Right lateral 
flexion was to 25 degrees, pain started at 20.  Left lateral 
flexion was to 25 degrees, pain started at 20.  Right 
rotation was to 40 degrees, pain started at 40.  Left 
rotation was to 45 degrees, pain started at 20.  The 
limitation was noted to be due to pain.  Examination of the 
lumbar spine showed painful motion on bending.  There was 
tenderness noted at L3, L4, and L5.  Active flexion was 
achieved to 70 degrees, pain started at 70, and extension was 
achieved to 25 degrees with pain starting at 20.  Right 
lateral bending was to 30 degrees and pain started at 15.  
Left lateral bending was to 20 degrees, pain started at 15.  
Right rotation was to 20 degrees, pain started at 15.  Left 
rotation was to 20 degrees, pain starting at 15.  The main 
limitation was again noted to be pain.  He reportedly had 
fatigue and weakness as well.  Examination of the ankle joint 
showed no evidence of redness, heat, or swelling.  Active 
dorsiflexion was achieved to 20 degrees on the right and left 
sides.  Plantar flexion was achieved to 45 degrees on the 
left and right side.  No pain or ankylosis was noted.  X-ray 
of the chest showed previous evidence of surgery, otherwise 
no abnormality.  X-rays of the left ankle, cervical spine, 
left foot, and the lumbar spine were all noted to be normal.  
The diagnoses were: (1) neck injury with residual of  
cervical spine strain -- the subjective is pain -- the 
objective is limitation of range of motion; (2) lumbar spine 
sprain -- the subjective is pain on motion -- objective is 
limitation of range of motion; (3) the chest pain condition 
has resolved -- there are no objective findings; (4) the head 
trauma has resolved and there are no objective findings; (5) 
urticaria on the body; (6) the left foot laceration has 
healed; and (7) left ankle sprain.

An April 1999 RO decision granted service connection and a 10 
percent rating for cervical spine strain (effective November 
9, 1993), granted service connection and a 10 percent rating 
for lumbar spine strain (effective November 9, 1993), and 
denied service connection for multiple other conditions 
including residuals of head trauma, residuals of left ankle 
sprain, and a skin condition.

Private treatment records developed by Rockdale Family 
Practice between 1994 and 1999 were obtained.  In January 
1994, the appellant was seen with complaints of cervical and 
ankle strain.  Examination of the neck revealed that there 
was slight tenderness with range of motion, mainly with 
rotation to the left.  Minimal tenderness and spasm was noted 
in the left upper trapezius.  Examination of the left ankle 
revealed tenderness with inversion, otherwise normal.  There 
was no evidence of swelling or effusion.  The January 1994 
clinical record showed diagnoses of cervical strain and ankle 
strain.  In October 1995, the appellant was treated for left-
sided neck pain with associated complaints of headache.  
Physical examination revealed a diagnosis of muscle spasm.  
In May 1997, he was seen with a history of pain in the lower 
back, the lower neck and left shoulder.  He reported that 
while he was on duty for military purposes in April 1997, he 
fell off the top of a truck onto his back and left elbow.  It 
was noted that he walked into the examination room 
complaining of pain in the lower part of his back, as well as 
dizziness.  Examination of the back revealed no specific 
cervical spine tenderness, but there was some tenderness in 
the lower part of the lumbar spine and also some amount of 
paraspinal spasm at the lumbar region.  The lower extremities 
were noted to be normal.  Straight leg raising was positive 
at about 85 degrees on both sides.  Reflexes were normal.  It 
was remarked the lumbar and cervical strain was improving.  
In June 1997, it was noted that the appellant's lumbar strain 
had resolved.  In January 1998, he was seen with complaints 
of headaches, sore throat, migraine headaches, chills and 
shortness of breath.  The diagnosis was sinusitis.  In 
February 1999, the he was again seen with complaints of pain 
in the back that started a couple of days prior without any 
significant aggravating factor.  Examination of the low back 
revealed tenderness along the lower thoracic and upper lumbar 
areas, with paraspinal tenderness in the same area. Straight 
leg raising was positive at about 75 degrees on both sides.  
Deep tendon reflexes were intact.  The diagnoses included low 
back pain and musculoskeletal strain.

In June 1999, the appellant presented testimony at an RO 
hearing.  He related that his cervical and lumbar strains 
impaired his ability to perform his truck driving job that 
often included bending over and lifting boxes.  He stated 
that he has to seek medical treatment every two months, and 
that he has take Ibuprofen and used muscle relaxing creams 
for the pain.  The appellant alleged that he experienced 
headaches as a result of service head trauma.  He conceded 
that there is no post-service evidence of a chronic left 
ankle problem.

Clinical records from a VA Medical Center (VAMC) from 1994 
and 1999 were also obtained.  In March 1994, the appellant 
was seen with a two-day history of neck and back pain 
secondary to a 1985 injury.  He was prescribed medications.  
He was thereafter treated on occasion for cervical and lumbar 
pain.  In May 1997, the appellant was seen 13-days following 
a motor vehicle accident while on service duty.  Physical 
examination showed, in pertinent part, tenderness over the 
cervical, dorsal and lumbar spines with paraspinal muscle 
spasms.  There was also tenderness over the left trapezius 
muscle, but the appellant had full range of motion of the 
left shoulder.  On neurological evaluation, muscle strength 
and deep tendon reflexes were noted to be within normal 
limits.  Cranial nerves 2 through 12 were intact.  Strength 
was intact in the upper and lower extremities.  Sensorium was 
intact to light touch of the extremities.  X-rays of the 
thoracic and lumbar spine showed no evidence of fractures or 
subluxations.  X-rays of the cervical spine showed mild 
degenerative changes with slight narrowing of the disc space 
at C5-6 and calcifications of the anterior longitudinal 
ligament  The diagnosis was muscle strains.  In May 1997, he 
was seen for dermatophytosis of a foot and nail.  In June 
1997, there was an impression of pityriasis versicolor.  In 
June 1999, he was given X-rays of the cervical spine, lumbar 
spine, and left ankle, and he gave a history of injury two 
years ago when falling ten feet while in the military.  X-
rays of the lumbar spine and left ankle were normal.  X-rays 
of the cervical spine showed mild C5-C6 degenerative changes.  
In July 1999, he was seen for a complaint of a backache.

In February 2000, the appellant again underwent VA fee-basis 
examination conducted by Dr. Matovu [the notes from the 
examination were signed off by M.O. Akintobi, M.D].  He 
complained back and neck pain and other symptoms.  On 
physical examination, he was noted to be well developed and 
well nourished.  Examination of the cervical spine showed 
mild-to-moderate painful motion on turning in either 
direction.  He had moderate muscle spasms in the paracervical 
muscles.  He also had weakness on repeated movement.  He had 
mild-to-moderate tenderness at C4, C5, and C6.  Flexion was 
achieved to 50 degrees, pain started at 40.  Extension was to 
45 degrees, pain started at 40.  Right lateral flexion was to 
35 degrees, pain at 30.  Left lateral flexion was to 35 
degrees, pain starts at 30.  Right rotation was to 60 
degrees, pain started at 55.  Left rotation was to 60 
degrees, pain started at 50.  Range of motion of the cervical 
spine was noted to be limited by pain, fatigue, weakness and 
lack of endurance.  Pain was indicated as  the major factor 
of limitation of movement.  Examination of the lumbar spine 
showed painful motion on bending and getting up.  The 
appellant also had moderate muscle spasms in the 
paravertebral muscles.  He had weakness and tenderness at L4, 
L5 and S1.  Straight leg raising was positive at 75 on both 
sides.  Flexion was achieved to 70 degrees, with pain at 60.  
Extension was achieved to 20 degrees, with pain at 18.  Right 
lateral was achieved to 30 degrees, with pain at 25.  Left 
lateral was achieved to 35 degrees, with pain at 30.  Right 
rotation was achieved to 30 degrees, with pain at 30.  Left 
rotation was achieved to 30 degrees, with pain at 25.  Range 
of motion of the lumbar spine was noted to be additionally 
limited by pain, fatigue, weakness and lack of endurance.  
However, the main factor was noted to be limitation by pain.  
Neurological examination of the upper and lower extremities 
showed normal motor function.  Power was 5/5.  Sensation was 
intact.  Deep tendon reflexes were within normal limits.  X-
rays of the cervical spine showed anterior spurring at C5-6 
consistent with degenerative arthritis.  X-rays of the lumbar 
spine was negative.  The diagnoses included: (1) Cervical 
spine degenerative arthritis.  Subjective is pain on usage.  
Objective is painful motion, limitation of range of motion 
and pain through the ranges of motion, weakness, fatigue, as 
well as radiological evidence.  These factors cause 
limitation in the range of motion; and (2)  Lumbosacral 
strain.  Subjective is difficulty with usage.  Objective is 
limitation of range of motion, muscle spasms, fatigue, 
weakness, lack of endurance and pain through the ranges of 
motion.  There is no evidence of degenerative disease of the 
lumbar spine.

At the February 2000 VA examination, the appellant gave a 
history of skin problems since 1985, including itching of his 
back, inner thighs, neck, shoulders, and feet.  He said he 
had jock itch and had been periodically treated with anti-
fungal medication.  Current examination showed skin lesions 
of various areas of the body, diagnosed as tinea versicolor, 
and lesions of the feet, diagnosed as tinea pedis. 

The appellant presented testimony at a Board videoconference 
hearing held in June 2001.  He stated that he twisted his 
back, head, knee, elbow, and ankle after falling off a fuel 
tanker during service.  He noted that he was treated for the 
left ankle at that time, and claimed he had problems since.  
He claimed he had headaches due to a service head injury.  He 
described pain and other symptoms from his neck and low back 
conditions, and said they interfered with his job duties.

At the hearing, the appellant submitted copies of additional 
VA clinical records from 1999 to 2001.  These records show 
treatment on occasion for neck and back pain for which he was 
prescribed medication.  An August 2000 MRI of the cervical 
spine showed a small anterior osteophyte discal-complex at 
the C4-5 level on the axial sequences only.  There was no 
evidence of cord compression or other significant 
abnormality.  An August 2000 MRI of the lumbar spine showed 
no significant abnormality.  In February 2001, the appellant 
was seen with complaints of pain in the low back, neck, and 
shoulders, but mostly in the left neck down to the hands.  He 
stated that he has occasional numbness in the hands.  He had 
a positive Wadell's sign.  He ambulated with a cane.  He was 
unable to lift his bilateral upper extremities above 60 
degrees due to tightness in the back.  There was decreased 
cervical range of motion.  Distal bilateral upper extremity 
strength was within normal limits.  Bilateral lower extremity 
was 5/5 due to effort.  Straight leg raise caused low back 
pain.  The hamstrings were noted to be tight.  There were 
also trigger points in the left trapezius and right lumbar 
paraspinals.  With the permission of the appellant, the areas 
over the trigger points were cleansed and injected with 
Marcaine.  He thereafter reported that the pain had 
decreased.  The diagnosis was myofascial pain.  The examiner 
commented that the appellant's were out of proportion to the 
physical examination and objective studies.  Psychological 
evaluation was recommended for cognitive and pain behaviors, 
and subsequent records show the appellant missed scheduled 
appointments for mental health evaluation.  In March 2001, 
the appellant had multiple complaints including low back and 
neck pain; physical findings were essentially normal; and the 
assessment was musculoskeletal pain.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
appellant has been informed of the evidence necessary to 
substantiate his claims related to the left ankle, head 
trauma, cervical spine, and lumbar spine.  Pertinent medical 
records have been obtained, and the appellant has been 
afforded VA examinations with respect to these disabilities.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied as to these claims.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 


i.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

A review of the evidence shows that the appellant twisted his 
left ankle during a period of Reserve training on November 6, 
1993, and the diagnosis was ankle sprain.  Later medical 
records show the left ankle condition resolved without 
residual disability.  On VA fee-basis examination in January 
1999, although there was a diagnosis of a left ankle sprain, 
this was apparently based on history only; the examination 
itself showed the left ankle was entirely normal.  Other 
medical records show no current chronic left ankle 
disability, let alone one related to the ankle sprain in 
service.  Service connection may only be granted if there 
currently is a disability from a disease or injury in 
service.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Such is 
not shown in the present case.  Thus, service connection for 
residuals of a left ankle sprain is not in order.

A review of the evidence shows that the appellant had a minor 
laceration at the top of the head due to trauma from a 
vehicle during a possible period of Reserve training in July 
1988.  He also reportedly hit the rear of his head and 
complained of headaches after falling off a vehicle during 
Reserve training in April 1997.  However, the medical 
evidence demonstrates that head injuries in service were 
acute and transitory and resolved without residuals.  In 
January 1999, the VA fee-basis examiner indicated that the 
head trauma had resolved and that there was no objective 
finding of residual disability.  As there is no current 
residual disability from service head trauma, service 
connection may not be granted.  Degmetich, supra.

The preponderance of the evidence is against the appellant's 
claim for service connection for residuals of left ankle 
sprain, and against his claim for service connection for 
residuals of head trauma.  Thus the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Higher Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO granted service connection for a cervical spine 
disorder (with a 10 percent rating) and a lumbar spine 
disorder (with a 10 percent rating) effective as of November 
9, 1993, and the appellant has appealed the initial ratings 
assigned for the conditions.  Thus consideration must be 
given to "staged ratings" for the disorders (i.e., different 
percentage ratings for different periods of time, based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).

The appellant's cervical spine disorder includes arthritis.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Limitation of motion of the cervical spine is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

The treatment records, as well as the 1999 and 2000 VA 
examinations, show complaints of pain and limitation of 
motion of the cervical spine, although some of the records 
(including 2001 outpatient records) suggest subjective 
complaints are out of proportion to objective abnormalities.  
In light of all the medical records, including reported 
degrees of motion of the cervical spine, and the effects of 
pain on use (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995)), the Board finds that the appellant's 
cervical spine strain with arthritis is productive of 
moderate limitation of motion, warranting a 20 percent rating 
under Code 5290.  Moreover, while there have been some day-
to-day variations in impairment from the cervical spine 
condition, it appears that it has been continuously 20 
percent disabling since the effective date of service 
connection.  Fenderson, supra.  The evidence does not 
demonstrate severe limitation of motion of the cervical spine 
as required for an even higher rating.  

The appellant's service-connected low back disorder has been 
rated as 10 percent disabling.  X-rays are negative for 
arthritis of the lumbar spine.  The condition may be rated 
based on limitation of motion or lumbosacral strain.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion is rated 20 
percent, and severe limitation of motion is rated 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The treatment records, as well as the 1999 and 2000 VA 
examinations, show complaints of pain and limitation of 
motion of the low back, although some of the records 
(including 2001 outpatient records) suggest subjective 
complaints are out of proportion to objective abnormalities.  
In light of all the medical records, including reported 
degrees of motion of the lumbar spine, and the effects of 
pain on use (38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995)), the Board finds that the appellant's 
lumbar spine strain is productive of moderate limitation of 
motion, warranting a 20 percent rating under Code 5290.  
Moreover, while there have been some day-to-day variations in 
impairment from the lumbar spine condition, it appears that 
it has been continuously 20 percent disabling since the 
effective date of service connection.  Fenderson, supra.  The 
evidence does not demonstrate severe limitation of motion of 
the lumbar spine as required for an even higher rating.  
There is evidence of moderate lumbosacral strain, with muscle 
spasm, but such would warrant a 20 percent rating under Code 
5295.  Severe lumbosacral strain, as described in this code, 
clearly is not present, and thus an even higher rating is not 
warranted.


ORDER

Service connection for residuals of left ankle sprain is 
denied.

Service connection for residuals of head trauma is denied.

A higher rating of 20 percent for a cervical spine disability 
is granted.

A higher rating of 20 percent for a lumbar spine disability 
is granted.


REMAND

The remaining issue on appeal is service connection for a 
skin condition.  The Board finds that there is a further VA 
duty to assist the appellant in developing facts pertinent to 
this claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

In various statements, the appellant has alleged that a skin 
condition of the feet and other areas of the body began in 
about 1985 during Reserve duty in Panama (apparently active 
duty for training).  Unlike the other claims for service 
connection which the Board has addressed, evidence relevant 
to the claim for service connection for a skin disorder 
demonstrates a current disorder.  Past Reserve military 
medical records also note a skin condition, but the dates of 
all of the appellant's active duty for training are unclear, 
and thus it is similarly unclear whether a skin condition 
began during or was aggravated by a period of active duty for 
training.  See 38 U.S.C.A. § 101(24).

Under the circumstances, the dates of the appellant's periods 
of Reserve training should be verified, and any additional 
relevant medical records concerning a skin condition should 
be obtained. 

Accordingly, this issue is remanded for the following: 

1.  The RO should obtain, from the 
appropriate service department office 
(National Personnel Records Center, 
Reserve unit, etc.), verification of all 
of the dates of the appellant's military 
service including specific beginning and 
ending dates of all periods of active 
duty for training and inactive duty 
training in the Army Reserve.

2.  The RO should also obtain, from the 
service department, official copies of 
any additional service medical records 
from all of the appellant's military 
service.

3.  The RO should have the appellant 
identify (names, addresses, dates) all 
health care providers (VA, military, or 
other) who have ever examined or treated 
him for any type of skin disorder.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

4.  Thereafter, the RO should review the 
claim for service connection a skin 
disorder.  If the claim is denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

